FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MELESIO MORALES-MATA,                             No. 11-71141

               Petitioner,                        Agency No. A089-853-892

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Melesio Morales-Mata, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s continuous physical presence determination, Lopez-Alvarado v.

Ashcroft, 381 F.3d 847, 850-51 (9th Cir. 2004), and we deny the petition for

review.

      Substantial evidence supports the BIA’s conclusion that Morales-Mata’s

inconsistent testimonial evidence was insufficient to meet his burden of proving

ten years of continuous physical presence in the United States. See 8 U.S.C.

§1229b(b)(1)(A); cf. Lopez-Alvarado, 381 F.3d at 851-53 (finding that petitioners

had met their burden where the detailed documentary and testimonial evidence

presented by petitioners was consistent).

      PETITION FOR REVIEW DENIED.




                                            2                                  11-71141